The State of Texas v. Freddy Vargas















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-067-CR

     THE STATE OF TEXAS,
                                                                              Appellant
     v.

     FREDDY VARGAS,
                                                                              Appellee
 

From the 12th District Court
Madison County, Texas
Trial Court # 9300
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Freddy Vargas pled guilty without the benefit of a plea recommendation to the felony offense
of possession with intent to deliver a controlled substance, cocaine, in an amount in excess of 400
grams.  Thereafter, the trial court granted Vargas’ motion to set aside his guilty plea, and the State
appealed.  See Tex. Code Crim. Proc. Ann. art. 44.01(a)(3) (Vernon Supp. 1998).  The State
filed a motion to withdraw its notice of appeal with the trial court, and that court purported to
grant the State’s motion by written order.
      In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      The State did not file the motion to withdraw its notice of appeal with the clerk of this Court
as required by the rule.  However, the motion otherwise complies with the requirements of the
rule.  We have not issued a decision in this appeal.  The motion is signed by the district attorney. 
Thus, we grant the motion.
      The State’s appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on the State’s motion
Opinion delivered and filed April 1, 1998
Do not publish